Title: To James Madison from James Leander Cathcart, 21 May 1802 (Abstract)
From: Cathcart, James Leander
To: Madison, James


21 May 1802, Leghorn. No. 6. Acknowledges JM’s letter enclosing the 6 Feb. act for the protection of the commerce and seamen of the U.S. Encloses a copy of his dispatch no. 8 “& cannot imagine how it miscarried.” Has received no word from Barbary or about U.S. warships since his last dispatch. “I have kept myself in readiness to embark at a moments warning ever since the arrival of Comodore Dale in this sea, consequently will not detain Comodore Truxton four hours should he call or send for me before he proceeds before Tripoli which I most devoutly hope he may think necessary.”
 

   
   RC (DNA: RG 59, CD, Tripoli, vol. 2). 1 p.



   
   See JM to Cathcart, 6 Feb. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:448 and n. 3).



   
   Cathcart’s dispatch no. 8, dated 2 July 1801, had not reached JM by 6 Feb. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:448 and n. 1). For the duplicate, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 1:370–72.



   
   A full transcription of this document has been added to the digital edition.

